United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1593
                                   ___________

John Dasta,                             *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
W. I. LeBlanc, Jr.; Dr. R. Ilvedson;    *
Howard Nelson; Bernie Richards; Julie * [UNPUBLISHED]
Hayes; Jorge Castaneda; Alicia R.       *
Souvignier; Bobby Shearin; Dr.          *
Moubarek; Isam Elayan; Dr. Leonardo *
F. Giron; Lori Sines; Mr. Poisinaire;   *
Todd Genzer; Harley G. Lappin; Kathy *
Jones; Gary Richards; Thomas B.         *
Heffelfinger; John Ashcroft; Unknown *
U.S. Marshals,                          *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 18, 2005
                                Filed: May 24, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Federal inmate John Dasta appeals the district court’s 28 U.S.C. § 1915A(b)(2)
dismissal of his lawsuit. Dasta, then an inmate at the Federal Medical Center in
Rochester, Minnesota (FMC-Rochester), filed his original complaint in the District
Court for the District of Columbia. After the case was transferred to the District of
Minnesota, Dasta filed an amended complaint, wherein he sought damages and
declaratory and injunctive relief from various defendants, including multiple
employees and officials at FMC-Rochester and a federal correctional facility in
Cumberland, Maryland (FCI-Cumberland). Citing 42 U.S.C. § 1983,1 he claimed
deliberate indifference to his serious medical needs, retaliation, and denial of due
process and equal protection; he also asserted state-law claims of negligence and
medical malpractice. He did not explain the basis for his claims, or particular
defendants’ involvement, but generally alleged he needed an operation to correct and
relieve severe back, hip, and leg pain.

      A magistrate judge recommended dismissing Dasta’s complaint with prejudice
under section 1915A(b), concluding Dasta had failed to state an actionable claim
against any defendant, given the absence of factual allegations detailing or describing
the events from which the claims arose. In objecting to the magistrate judge’s report,
Dasta offered exhibits--primarily grievances and responses thereto, along with
medical records--which he asserted had been part of his original complaint but, it
appeared, the magistrate judge had not considered. Aside from offering the exhibits,
he made more general allegations about inadequate medical care and delays in
treatment. The district court adopted the magistrate judge’s report over Dasta’s
objections. Having conducted de novo review, see Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam), we affirm in part and reverse in part.

      We are troubled by the district court’s apparent failure to consider the exhibits
Dasta offered with his objections. Whether the exhibits were in fact a part of the


      1
       Dasta’s claims against federal defendants should have been brought under
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).

                                         -2-
original complaint, or instead constituted a motion for leave to amend, they explained
the basis for Dasta’s claims against certain defendants. See Meehan v. United
Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002) (materials
attached as complaint exhibits may be considered when construing sufficiency of
complaint on motion to dismiss); Thornton v. Phillips County, Ark., 240 F.3d 728,
729 (8th Cir. 2001) (per curiam) (remanding for consideration of objections to
magistrate judge’s report as motion for leave to amend, where objections provided
basis for § 1983 claims); Cooper, 189 F.3d at 783 (pleadings must at minimum give
defendant sufficient notice of claim); Atkinson v. Bohn, 91 F.3d 1127, 1128-29 (8th
Cir. 1996) (per curiam) (pro se complaints should be liberally construed).

       Taking the exhibits into consideration, we conclude Dasta stated the following
claims against named defendants: that his physician at FCI-Cumberland, Dr. Giron,
committed medical malpractice, and was deliberately indifferent to Dasta’s unstable,
worsening, and painful back condition, see Roberson v. Bradshaw, 198 F.3d 645, 647
(8th Cir. 1999); that FCI-Cumberland Warden Bobby Shearin turned a blind eye to
Dr. Giron’s deliberate indifference, see Ottman v. City of Independence, Mo., 341
F.3d 751, 761 (8th Cir. 2003); that FMC-Rochester Officer Hayes retaliated against
Dasta for filing grievances by conducting a search, see Orebaugh v. Caspari, 910 F.2d
526, 528 (8th Cir. 1990) (per curiam) (otherwise proper acts are actionable under
§ 1983 if done in retaliation for grievances filed under established prison grievance
procedure); and that FMC-Rochester Officers Howard Nelson and Bernie Richards
were deliberately indifferent when they ignored the postoperative orders of Dasta’s
surgeon, and disregarded his injured shoulder, while transporting Dasta to the Mayo
Clinic for an appointment, see Robinson v. Hager, 292 F.3d 560, 563-64 (8th Cir.
2002) (deliberate indifference may be manifested by prison guards who intentionally
interfere with prescribed treatment).

      Accordingly, we reverse and remand for further proceedings as to the listed
claims. We otherwise affirm the section 1915A(b) dismissal.
                     ______________________________


                                         -3-